      3:15-cr-00186-MGL        Date Filed 07/13/20      Entry Number 215         Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §     Criminal Action No.: 3:15-00186-MGL-2
                                                 §
WAYNE GARY KIRBY,                                §
                              Defendant.         §


                    MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

I.     INTRODUCTION

       Pending before the Court is Defendant Wayne Gary Kirby’s (Kirby) pro se letter to the

Court asking to reduce his sentence to home confinement. To the extent Kirby asks for a new

place of confinement under the Coronavirus Aid, Relief, and Economic Security Act (CARES

Act), this is outside the Court’s authority. See CARES Act § 12003(b)(2), Pub. L. 116-136, 134

Stat. 281, 516 (2020) (stating if the Attorney General deems emergency conditions materially

affect the functioning of the Bureau of Prisons, the Director of the Bureau has sole the authority

to extend the length of authorized home confinement). Instead, the Court will construe the letter

as a more traditional motion to reduce Kirby’s sentence. Having carefully considered the motion,

Kirby’s supplemental filing, the response, the record, and the applicable law, it is the judgment of

the Court Kirby’s motion to reduce his sentence will be denied.
       3:15-cr-00186-MGL         Date Filed 07/13/20       Entry Number 215          Page 2 of 4




II.     PROCEDURAL HISTORY

        The grand jury indicated Kirby on one count of conspiracy to possess with intent to

distribute heroin of 21 U.S.C.§ 846 (Count One), two counts of possession with intent to distribute

heroin in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and 18 U.S.C. § 2, as well as a

forfeiture count.

        Kirby pled guilty to Count One of the indictment. This Court sentenced him to a term of

imprisonment of 120 months and a term of supervised release of eight years.

        Kirby is currently housed at Federal Correctional Institution, Loretto (FCI Loretto) and has

a projected release date on or about October 28, 2023. He filed this motion seeking home

confinement due to the Covid-19 pandemic.



III.    DISCUSSION AND ANALYSIS

        A court may modify a term of imprisonment under only three specific circumstances. First,

a court can modify a sentence as “permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure.” 18 U.S.C. § 3582(c)(1)(B); see also Fed. R. Crim. P. 35 (allowing a

reduction in sentence upon a motion by the government based on substantial assistance from the

defendant or within fourteen days of the sentence when there is a clear error in the sentence).

Second, a court may modify a sentence when the imposed “term of imprisonment [is] based on a

sentencing range that has been subsequently lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2).

        Finally, the Court may reduce a sentence “upon motion of the Director of the Bureau of

Prisons . . . [provided the Court] finds that . . . extraordinary and compelling reasons warrant such

a reduction . . . or . . . the defendant is at least 70 years of age, and has served at least 30 years in



                                                   2
      3:15-cr-00186-MGL        Date Filed 07/13/20       Entry Number 215        Page 3 of 4




prison.” 18 U.S.C. § 3582(c)(1)(A). A defendant can bring a motion under § 3582(c)(1)(A) on

his own accord only after he “has fully exhausted all administrative rights of appeal [of] a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility.” Id.

       Kirby fails to argue either of the first two scenarios are applicable. Rather, he moves for

reduction solely on the basis of the third circumstance, alleging Covid-19 qualifies as an

extraordinary and compelling reason.

       Kirby failed to make a request to the warden of FCI Loretto for a motion on his behalf to

reduce his sentence under 18 U.S.C. § 3582(c)(1)(A). The Court fails to identify any legal basis

for ignoring the statutory requirement. Therefore, because Kirby failed to allege he filed a petition

with the Warden and exhausted the administrative remedies, he is unentitled, under the statute, to

move for the sentence reduction on his own. Accordingly, this Court is unable to entertain his

motion.



IV.    CONCLUSION

       Wherefore, based on the foregoing discussion and analysis, it is the judgment of the Court

Kirby’s motion to reduce his sentence is DENIED WITHOUT PREJUDICE. Because Kirby’s

compassionate release motion is being denied, his motion for appoint counsel is DEEMED

MOOT.




                                                 3
3:15-cr-00186-MGL      Date Filed 07/13/20     Entry Number 215   Page 4 of 4




 IT IS SO ORDERED.

 Signed this 8th day of July 2020 in Columbia, South Carolina.

                                             s/ Mary Geiger Lewis
                                             MARY GEIGER LEWIS
                                             UNITED STATES DISTRICT JUDGE




                                        4
